         Case 6:18-cr-10099-EFM Document 77 Filed 04/09/19 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                    Case No. 6:18-cr-10099-EFM-1
                                          )
BRADLEY A. PISTOTNIK and                  )
DAVID DORSETT,                            )
                                          )
                  Defendants.             )
__________________________________________)


            MOTION TO COMPEL COMPLIANCE WITH SUBPOENA

       COMES NOW the defendant, Bradley A. Pistotnik, by and through his attorneys, Kurt

Kerns, Kepler Funk, and Alan Diamond, and moves this Court pursuant to the 6th Amendment to

the United States Constitution and Fed.R.Crim.P. 17, to issue an Order requiring compliance with

the previously issued subpoena. In support of this motion, the undersigned respectfully requests

that the Court consider the following:

   1. On September 26, 2018 Xcentric received a subpoena duces tecum issued by Pistotnik

       requesting documents and other data.

   2. On October 15, 2018 Xcentric filed a Motion To Quash The Subpoena (Doc. 47) citing as

       to the items requested by defendant in paragraphs 4 and 5 of the subpoena the following

       objections:

                     Requests in paragraphs 4 and 5 of Exhibit 1 request documents that
                     are privileged, or would otherwise disclose defensive architecture
                     that needs to remain private. All other information that would be
                     responsive to this request was already provided to the F.B.I. and is
                     available to Defendant in discovery. Collecting this information
                     would also be burdensome, including the need for a privilege
                     review, and logging, and heavy redacting.



                                                   1
     Case 6:18-cr-10099-EFM Document 77 Filed 04/09/19 Page 2 of 6




3. On February 12, 2019 the Court filed a Memorandum & Order on Motion to Quash

   Subpoenas (Doc. 66). The Court found inter alia:

              Defendant is now merely requesting backup on information
              on this particular invoice. The underlying documentation of
              the victim’s damages is relevant and to the extent Categories
                                                   —




              4 and 5 intend to seek such documents, the requests are
              relevant. The Court also finds that Categories 4 and 5 clear
              the hurdles of admissibility and specificity, As such, the Court
              OVERRULES Xcentric’s overly burdensome objection and
              DENIES the motion to quash as to Categories 4 and 5.


4. Additionally, the Court ordered:

                  IT IS FURTHER ORDERED that the documents to be
               produced in accordance with this Order shall be submitted
               to the chambers of the undersigned Magistrate Judge at the
               United States District Courthouse for the District of
               Kansas, Wichita Division, 401 N. Market, Suite 401,
               Wichita, Kansas, 67202 on or before 10:00 a.m. on March
               13, 2019. Chambers will then arrange for defense counsel
               to inspect the documents.


5. Xcentric filed a Notice of Compliance on March 13, 2019 (Doc. 73).

6. While Xcentric argued in its Motion to Quash (Doc.47) that “collecting this information

   would be burdensome, including the need for a privilege review, and logging, and heavy

   redacting” the produced pages totaled only five in number.

7. The Court, in denying Xcentric’s Motion to Quash as to categories 4 and 5, never gave

   permission to redact the requested items.

8. Nonetheless, the documents received consisted of a two (2) page “modified invoice” and

   three (3) pages of redacted invoices. (EXHIBIT A).

9. The documents sought in the subpoena and those allowed by the Court were:

               4) All Documents that refer to your response to the First
               Attack or Second Attack.


                                               2
            Case 6:18-cr-10099-EFM Document 77 Filed 04/09/19 Page 3 of 6




                      5) All Documents that refer to the effects of the First Attack
                      or Second Attack, including all mitigation, troubleshooting,
                      investigatory, or remedial steps.


      10. The five pages of documents produced by Xcentric are so heavily redacted that they are of

          little or no use for the defense to have a meaningful review by the defendant and his

          experts such that any opinion can be made as to their veracity and any evidentiary value as

          to the element of loss in this case. As produced, the redacted pages provide insufficient

          documentation toward loss. (EXHIBIT A).

      11. Count 6 of the Indictment (Doc.1) requires the government to prove a loss of at least

          $5,000 in value.

      12. The Court denied Xcentric’s Motion to Quash so that the defendant can view the basis

          underlying the claimed loss1. In fact, the Court stated, “The Court reads Categories 4 and

          5 as seeking documentation underlying Xcentric’s claimed damages”. (Doc. 66 p. 16).

      13. The provided items do not provide any documentation related to reasonable costs to the

          alleged victim, costs associated with the response to the alleged offense, cost of any

          damage assessment, restoration of any data, program, system, etcetera.2 Further, nothing

          provided addresses the condition of the system, data etc. prior to the alleged damage.

      14. Count 6 of the Indictment alleges criminal conduct between September 15, 2014 and July

          2, 2015. The documents provided do not indicate that they relate to the time frame alleged

          in Count 6. In fact, the documents specifically refer to actions taken by Ripoff Report on


1
  18 U.S.C. 1030(a)(5)(11)-the term "loss" means any reasonable cost to any victim, including
the cost of responding to an offense, conducting a damage assessment, and restoring the data,
program, system, or information to its condition prior to the offense, and any revenue lost, cost
incurred, or other consequential damages incurred because of interruption of service;
2
    It is unknown based on documents received if anything was lost thus necessitating a restoration.

                                                    3
      Case 6:18-cr-10099-EFM Document 77 Filed 04/09/19 Page 4 of 6




   January 26, 2016 some 17 months after the first attack and more than 6 months after the

   second attack referenced in the alleged conspiracy found in Count 6 of the Indictment.

15. Furthermore, the document which was received is seemingly an invoice dated 1/26/2016

   from Vigilant invoiced to “Duck Bites, LLC.” of Tempe, Arizona. Duck Bites, LLC. is not

   an alleged victim anywhere in the Indictment, let alone Count 6.

16. It appears that Xcentric has chosen to unilaterally censor subpoenaed documents and in its

   cover letter to the Court instructs the defendant to engage an expert to interpret the

   redacted and censored documents.

17. The subpoena issued and the Court Order confirming the production of items never gave

   Xcentric the authority to redact or censor any data. Despite Xcentric’s assurance that an

   expert can interpret the redacted data – the defense experts consulted have not been able to

   penetrate the blacked out data to assist in the defense of Count 6.

18. The parties had, previous to the releasing of the documents, agreed to a confidentiality

   agreement which would limit the dissemination to non-authorized persons.

19. As a result, the Court further ordered (Doc. 74) and specifically discussed confidentiality.


                MINUTE ORDER as to Bradley A. Pistotnik, David Dorsett.
                Certain documents have been produced to chambers by Xcentric
                Ventures, LLC pursuant to this Court's order 66 . The Court has
                inquired of parties and Xcentric concerning the method of
                providing the documents to the parties. The Magistrate Judge will
                produce 3 copies of the documents, one for the Government and
                one for each Defendant. Counsel may pick up the copies from the
                Magistrate Judge's chambers. The documents shall be considered
                marked "confidential" within the meaning of the prior Protective
                Order 57 without prejudice to a party's right to challenge the
                designation as provided in that Order. Signed by Magistrate Judge
                Kenneth G. Gale on March 19, 2019. (This is a TEXT ENTRY
                ONLY. There is no.pdf document associated with this entry.)
                (Gale, Kenneth) (Entered: 03/19/2019)




                                              4
          Case 6:18-cr-10099-EFM Document 77 Filed 04/09/19 Page 5 of 6




    20. In seeking to quash the subpoena as to items requested in paragraphs 4 & 5, Ripoff report

       (et. al.) suggested, “Presumably all of the information provided to the F.B.I. about the

       attacks has been provided to the Defendants in discovery.” (Doc. 47 ¶25).

    21. Regardless of Ripoff report’s assertion above, it was not authorized under the subpoena to

       withhold information and documents to the defense merely because it believes documents

       may have been given to the F.B.I. and thus provided to the defense in discovery.

    22. Not only did Xcentric unilaterally choose to redact information, it also took it upon itself

       to fail to comply with the request in the subpoena to disclose all documents which refer to

       the response and the effect of the first and second attack.

    23. In fact, the defendant knows that more documents exist and are in the possession of

       Xcentric d.b.a. Ripoff Report. For example, the government provided two emails in

       discovery. The first, dated January 22, 2016 from Ed Magedson (owner of Ripoff report)

       to Carl Ingram of Vigilant3 requesting “a bill as to what your costs were or what you are

       charging me for all this mess.” The second, dated January 26, 2016, appears to be the

       response to the email request with an additional non-provided item of a previous draft/

       version of the invoice ostensibly showing damages. (EXHIBIT B). These documents,

       while not provided in compliance with the subpoena, are clearly related to documentation

       underlying Xcentric’s claimed damages4.

    24. The “modified” invoice provided by Xcentric, as referenced in the cover letter to the Court
       dated March 12, 2019, describes as the first line item “XJY-645-7707 check Traffic &
       Email Logs-support hours @120/hr for a total of $6112.00 USD5” (EXHIBIT A pg. 6).
       In contrast, the non-provided invoice (which is the purported basis on which the


3
  Corporation allegedly responsible for addressing the purported damages.
4
  As ordered by the Court (Doc. 66 p. 16)
5
  This equates to 50.933 hours.

                                                 5
          Case 6:18-cr-10099-EFM Document 77 Filed 04/09/19 Page 6 of 6




       modification is modeled) lists as its first line item “XJY-645-7707 Check Traffic & Email
       Logs . . . 5 [five] [hours]”. (EXHIBIT B p. 1). This is an inexplicable, tenfold difference
       in man hours expended.
   25. Therefore, it is crucial that Xcentric provide the basis for and detail associated with the

       seemingly unique ticket ID# (XJY-645-7707), as well as, the detail for all of the other

       ticket ID numbers referenced on the non-provided invoice (EXHIBIT B).

   26. Additionally, while the       provided document claims damages/loss in the amount of

       $72,261.50 there is no provided documentation to show the manner and date this invoice

       was actually paid and by whom given that the modified invoice is sent to a corporation

       (Duck Bites, LLC.) not listed in any count of the Indictment.

   27. These requested items are necessary so the defense can review and confront all of the

       documentation underlying the claimed damage/loss. This information is relevant,

       admissible, specific and previously ordered to be provided by the Court as “backup on

       information on this particular invoice.” (Doc. 66 p.16).

       WHEREFORE, Mr. Pistotnik respectfully asks the Court to Order Xcentric, who was

the subject of the previously issued subpoena, to comply with the full language and intent of the

subpoena and Court’s Order.

                                               /s/ Kurt Kerns________
                                               Kurt Kerns
                                               328 N. Main
                                               Wichita, Kansas 67202
                                               kurtpkerns@aol.com
                                               KS Bar #15028

                                   CERTIFICATE OF SERVICE
         I hereby certify that on this 9th day of April, 2019, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to all involved persons.
                                                  /s/ Kurt Kerns___________
                                                  Kurt Kerns KS Bar #15028


                                                   6
